Title: [January 1770]
From: Washington, George
To: 




Jany. 1. At home all day alone.
 


2. At home all day. Mr. Peake dined here.
 


3. At home all day alone.
 


4. Went a hunting with Jno. Custis & Lund Washington. Started a Deer & then a Fox but got neither.
 


5. Rid to Muddy hole & Doeg Run. Carrd. the Dogs with me but found nothing. Mr. Warnr. Washington & Mr. Thruston came in the Evening.
 


6. The two Colo. Fairfaxs and Mrs. Fairfax dind here as did Mr. R. Alexander & the two Gentn. that came the day before. The Belvoir Family returnd after Dinner.
 


7. Mr. Washng. & Mr. Thruston went to Belvoir.


   
   GW today paid the Rev. Mr. Thruston £10 for his share of lands on the Ohio to be granted under the Proclamation of 1763 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 302).



 


8. Went a huntg. with Mr. Alexander, J. P. Custis & Ld. W[ashingto]n, killd a fox (a dog one) after 3 hours chase. Mr. Alexr. went away and Wn. & Thruston came in the Aftern.
 


9. Went a ducking but got nothing the Creeks and Rivers being froze. Mr. Robt. Adam dined here & returnd.
 


10. Mr. W[ashingto]n & Mr. Thruston set of home. I went a hunting in the Neck & visited the Plantn. there. Found & killd a bitch fox after treeing it 3 times, & chasg. it abt. 3 Hr.
 


11. At home all day alone.

   
 


12. Ditto—Ditto.
 


13. Dined at Belvoir with Mrs. Washington Mr. & Miss Custis & returnd afterwds.
 


14. At home all day alone.

 


15. Went up to Alexandria, expecting Court but there was none.
 


16. Rid to the Mill Doeg Run and Muddy hole.
 


17. At home all day alone.
 


18. Went to the Plantn. in the Neck.


   
   GW today paid a Mr. Awbrey 10s. for prescribing medicines for Patsy Custis (custis account bookGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond.).



 


19. At home all day alone.
 


20. Went a hunting with Jacky Custis & catchd a Bitch Fox after three hours chace. Founded it on the Ck. by J. Soals.


   
   Joseph Soal, a cobbler, rented a plantation from GW in 1769 and 1770 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 304).



 


21. At home all day alone.
 


22. Rid to Posey’s Barn and the Mill.
 


23. Went a hunting after breakfast & found a Fox at Muddy hole & killd her (it being a Bitch) after a chace of better than two hours & after treeing her twice the last of which times she fell dead out of the Tree after being therein sevl. minutes apparently we[ll]. Rid to the Mill afterwards. Mr. Semple & Mr. Robt. Adam dind here.

	
   
   John Semple (d. 1773) was a Scottish speculator who moved from Charles County, Md., to Prince William County, Va., in 1763 and took over the iron furnace and gristmills on Occoquan Creek that John Ballendine had previously operated. About that same time, Semple acquired Keep Triste iron furnace, on the Virginia shore of the Potomac River a short distance above Harpers Ferry, and in May 1765 he bought from Thomas Colvill the tract of land called Merryland lying in nearby Frederick County, Md. (skaggsDavid C. Skaggs and Richard K. MacMaster, eds. “Post-Revolutionary Letters of Alexander Hamilton, Piscataway Merchant.” Maryland Historical Magazine 63 (1968): 22–54; 65 (1970): 18–35., 63:28 n.15). He was also an active promoter of a scheme to improve the navigation of the Potomac by forming a company to build locks around the falls and probably discussed the idea with GW on this visit (Semple to GW, 8 Jan. 1770, MnHi).



 


24. At home all day alone.
 


25. At home all day alone.

 


26. Ditto. Do. Do.
 


27. Went a hunting, & after trailing a fox a good while the Dogs Raizd a Deer & run out of the Neck with it & did not (some of them at least) come home till the next day.
 


28. At home all day. In the Afternoon Mr. Semple came here.
 


29. Dined at Belvoir (with J. P. Custis) & returnd in the Afternoon.
 


30. Went a hunting, & having found a Deer by Piney Cover. It run to the head of Accatinck before we coud stop the Dogs. Mr. Peake dined here.


   
   Piney Cover was a densely wooded area along Piney Branch, a small stream flowing southeast into Dogue Run about a mile above GW’s present mill. The head of navigation on Accotink Creek was about 2 miles southwest of the mouth of Piney Branch.



 


31. At home alone.
